Citation Nr: 0324021	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected irritable bowel syndrome.




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs








ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1976 to May 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO which 
granted service connection with a 10 percent rating for 
irritable bowel syndrome and also granted service connection 
with a 10 percent rating for a low back disability.  The 
veteran timely appealed these issues.  

In his December 1999 VA Form 9, the veteran noted that an 
initial rating increase to 20 percent for the service-
connected low back disability would satisfy his appeal as to 
that issue.  

The case was remanded by the Board to the RO in January 2001 
for additional development of the record.  

In a March 2003 rating decision, the RO increased the initial 
rating to 20 percent for the service-connected low back 
disability.  The RO noted that the veteran's appeal as to 
this issue had been satisfied, citing to the veteran's 
notation on his VA Form 9.  

As such, the Board finds that the veteran is satisfied with 
the initial 20 percent rating assigned for the service-
connected low back disability and, as such, the matter is no 
longer in appellate status at this time.  



FINDING OF FACT

The service-connected irritable bowel syndrome is shown to 
have been productive of a disability picture that more nearly 
approximates that of severe diarrhea or alternating diarrhea 
and constipation with more or less constant abdominal 
distress since service.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
rating for the veteran's service-connected irritable colon 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114 including 
Diagnostic Code 7319 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the RO granted service connection with an 
initial 10 percent for the veteran's irritable bowel syndrome 
by way of a June 1999 rating decision.  The veteran timely 
appealed the initial 10 percent rating assigned, asserting 
that his symptoms are severe enough to warrant a higher 
rating.  

The veteran was initially examined by VA in September 1998.  
The examiner noted that the veteran had complained of having 
some mild midsubsternal pain since he underwent a 
laparoscopic Nissen fundoplication in October 1997.  The 
veteran noted that since that procedure, he had been unable 
to vomit or eructate.  

The veteran reported having intermittent bouts of 
constipation and diarrhea.  The impression was that of 
irritable bowel status post laparoscopic Nissen 
fundoplication.  The severity of the disorder was not 
discussed.  

In his December 1999 VA Form 9, the veteran indicated that 
the pain associated with the service-connected irritable 
bowel syndrome was more severe than portrayed by the 
examiner.  

In addition, the veteran indicated that the pain was a daily 
occurrence, with some days worse than others.  The veteran 
also noted that his inability to burp caused daily gas pains.  

Per the directives of the Board's January 2001 remand, the 
veteran was reexamined by VA in May 2002.  The veteran 
reported that his irritable bowel symptoms were getting 
worse.  The veteran denied any weight gain or loss, nausea or 
vomiting.  

The veteran stated that he had symptoms approximately three 
to four times per month and that they consisted of 
alternating constipation and diarrhea.  He stated that the 
severity was moderate.  The duration was from 1 to 2 days and 
was episodic.  The veteran complained of having generalized 
abdominal cramps and pain with onset of his irritable bowel 
syndrome.  

On examination, the veteran's abdomen was soft, nontender, 
nondistended, with positive bowel sounds, and no 
hepatosplenomegaly or ascites.  There was no abdominal pain 
at the time of the examination.  The diagnosis was that of 
irritable bowel syndrome with increased frequency of symptoms 
three to four times per month.  

At the outset, Finally, the Board points out that on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, which has since been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  
The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2002).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  

In this regard, the Board notes that the RO has had an 
opportunity to address this new legislation with regard to 
the veteran's claim for increase by way of letters sent to 
the veteran in March 2001 and April 2002.  

The veteran has been informed of what information was needed 
to support his claim in these letters, as well as the rating 
decision, Statement of the Case, and letters sent to his by 
the RO as noted hereinabove.  

Most importantly, in light of the favorable action taken 
hereinbelow, the Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to his claim is required.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide his claim properly.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected irritable bowel 
syndrome, as prescribed by the Court in Fenderson v. West, 12 
Vet. App. 119 (1999).  

Based on the evidence of record, the Board finds that an 
initial 30 percent rating is assignable for the veteran's 
irritable bowel syndrome.  The veteran has described having 
classic symptoms of irritable bowel syndrome, including 
frequent episodes of alternating diarrhea and constipation 
with more or less constant abdominal distress.  The veteran 
also described a gassy feeling due to the inability to burp.  

The Board finds that these manifestations present a 
disability picture that more nearly approximates that of 
severe impairment since service.  In light of the foregoing, 
the Board finds that an initial rating of 30 percent is 
warranted for the service-connected irritable bowel syndrome.  



ORDER

An initial rating of 30 percent for the service-connected 
irritable colon syndrome is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

